DETAILED ACTION

Election/Restrictions
This action is responsive to Applicant’s reply filed on 9 August 2022 (hereinafter “Reply”). Applicant’s election without traverse of Invention I in the Reply is acknowledged.

Status of the Claims
Claims 16-20 are withdrawn.
Claims 1-20 are pending.
	
Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 15 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 3 defines the invention in functional language specifying a desired result. A claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. MPEP § 2163.03(V). Specifically, a software-related claim must adequately describe, in sufficient detail, a computer and algorithm that achieves the claimed functionality. Id. § 2161.01(I). With regards to the claim at issue, the written description fails to provide an algorithm for an unsupervised learning method that hierarchically clusters images based on brightness values of pixels.
Claim 15 also defines the invention in functional language specifying a desired result. The written description fails to provide an algorithm for an unsupervised learning method that hierarchically clusters content-items based on one or more domain-attributes.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “further comprising a fourth graphical tool in the fourth area to receive a cluster identifier from a user to select one or more clusters within said tree representation in the first area.” There is insufficient antecedent basis for the phrase “said tree representation.” See MPEP § 2173.05(e).
Claim 8 is rejected for substantially the same reason indicated above for claim 7, at least due to its dependence on the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6, 9, and 11-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pearce et al., US 2006/0195467 A1.
Regarding claim 1, Pearce teaches a graphical user interface (GUI) for forming hierarchically arranged clusters of images and operating thereupon through an electronic device equipped with an input-device and a display-screen, said GUI comprising: 
A first area configured to display a graphical-tree representation having a plurality of hierarchical levels, each of said level corresponds to at least one cluster of images formed by a machine-learning classifier applied over a plurality of input-images. Pearce teaches a GUI comprising an area for displaying clusters (i.e., sets) of items. Pearce fig. 10 (field 1006), ¶ 57. The sets of items may be formed by a machine learning component that classifies an input collection of items. Id. ¶¶ 45-46. The GUI may display the sets of items in a hierarchical manner. Id. ¶ 46. The items may be, e.g., photographic images. Id. ¶¶ 39-41.
A second area configured to display a dataset corresponding to the images within the clusters. Pearce teaches a GUI comprising several areas for displaying data corresponding to items within the clusters. Pearce fig. 10 (item type list 1002, item type properties 1004, display field 1008), ¶ 56.
A third area configured to display a plurality of types of image representations with respect to each cluster, said image representation corresponding to images within the cluster. 
Pearce teaches a GUI comprising an area for displaying image (i.e., graphical) representations of items from a selected cluster of items. Pearce fig. 10 (display field 1008), ¶ 57.
Regarding claim 2, which depends on claim 1, Pearce teaches a fourth area having a plurality of user operable graphical tools capable of performing a plurality of functions based on user-inputs. Pearce fig. 10, ¶¶ 56-57.
Regarding claim 6, which depends on claim 2, Pearce teaches a third graphical tool in the fourth area operable for changing the hierarchical levels of the graphical tree representation. Pearce ¶ 46.
Regarding claim 9, which depends on claim 2, Pearce teaches a fifth graphical tool in the fourth area to receive a cluster label from a user for a selected cluster for labelling the images associated with the cluster. Pearce fig. 14, ¶ 60.
Regarding claim 11, which depends on claim 1, Pearce teaches wherein the second area comprising the data set further comprises a plurality of graphical controls for: selecting one or more items from the dataset; selecting one or more items from the dataset for locating within the graphical tree representation; annotating multiple items within the dataset; and exporting annotated dataset. Pearce figs. 13-14, ¶ 60.
Regarding claim 12, Pearce teaches a graphical user interface (GUI) for forming hierarchically arranged clusters of items and operating thereupon through an electronic device equipped with an input-device and a display-screen, said GUI comprising:
A first area configured to display a graphical-tree representation having a plurality of hierarchical levels, each of said level corresponds to at least one cluster of content-items formed by execution of a machine-learning classifier over a plurality of input content items. Pearce teaches a GUI comprising an area for displaying clusters (i.e., sets) of items. Pearce fig. 10 (field 1006), ¶ 57. The sets of items may be formed by a machine learning component that classifies an input collection of items. Id. ¶¶ 45-46. The GUI may display the sets of items in a hierarchical manner. Id. ¶ 46. 
A second area configured to display a dataset corresponding to the content-items classified within the clusters. Pearce teaches a GUI comprising several areas for displaying data corresponding to items within the clusters. Pearce fig. 10 (item type list 1002, item type properties 1004, display field 1008), ¶ 56.
A third area configured to display a plurality of types of content representations with respect to each selected cluster, said representations corresponding to content-items classified within the cluster. Pearce teaches a GUI comprising an area for displaying representations of items from a selected cluster of items. Pearce fig. 10 (display field 1008), ¶ 57.
Regarding claim 13, which depends on claim 12, Pearce teaches wherein the content items corresponds [sic] to a single media or multimedia data defined by one or more of audio, text, video and wherein each of the cluster is formed based on said features defined as one or more of: sound duration, pitch, zero-crossing rate, the signal bandwidth, the spectral centroid, signal-energy. Pearce discloses that the content items may be media/multimedia items. Pearce ¶ 47. The content items may be clustered based on properties of the items. Id. ¶ 41. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Pearce et al., US 2006/0195467, in view of Official Notice.
Regarding claim 3, which depends on claim 1, the combination of Pearce with Official Notice teaches wherein the dataset is an image dataset and hierarchically clustered by an unsupervised learning method based on brightness values of pixels within the image dataset, said learning method forming a part of the machine learning classifier. Pearce discloses the use of machine learning classifier. Pearce ¶¶ 36, 46. Pearce does not explicitly disclose the use of an unsupervised learning method. However, Official Notice is taken that unsupervised learning algorithms are commonly used.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Pearce’s process of hierarchically arranging a cluster of images by means of a machine learning classifier with the Official Notice of unsupervised learning algorithms. Such a modification would allow for the use of a machine learning method without requiring the cost and effort of human labeling.
Regarding claim 15, which depend on claim 12, the combination of Pearce with Official Notice teaches wherein the dataset is a content-item dataset and hierarchically clustered by an unsupervised learning method based on one or more domain-attributes within the content-item dataset, said learning method forming a part of the machine learning classifier. Pearce discloses the use of machine learning classifier. Pearce ¶¶ 36, 46. Pearce does not explicitly disclose the use of an unsupervised learning method. However, Official Notice is taken that unsupervised learning algorithms are commonly used.
It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify Pearce’s process of hierarchically arranging a cluster of items by means of a machine learning classifier with the Official Notice of unsupervised learning algorithms. Such a modification would allow for the use of a machine learning method without requiring the cost and effort of human labeling.

Allowable Subject Matter
Claims 4-5, 10, and 14 contain allowable subject matter.
Claims 4-5, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144